        CASE 0:19-cv-01659-MJD-LIB Doc. 44 Filed 12/07/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



TIMOTHY SMITH,

                   Plaintiff,



v.                                    MEMORANDUM OF LAW & ORDER
                                      Civil File No. 19-1659 (MJD/LIB)

UNUM LIFE INSURANCE
COMPANY OF AMERICA,

                   Defendant.

Blake R. Bauer and Stephen J. Fields, Fields Law Firm, Counsel for Plaintiff.

Terrance J. Wagener and Lauren Hoglund, Messerli & Kramer P.A., Counsel for
Defendant.

I.    INTRODUCTION

      This matter is before the Court on Defendant’s Motion for Final Judgment.

[Docket No. 28]

II.   BACKGROUND

      A.    Factual Background

      The factual background of this case is set forth in detail in the Report and

Recommendation [Docket No. 20], which was adopted by this Court [Docket No.

25]. Defendant Unum Life Insurance Company of America (“Unum”) is the

                                         1
           CASE 0:19-cv-01659-MJD-LIB Doc. 44 Filed 12/07/20 Page 2 of 6




insurer and claim administrator of Plaintiff Timothy Smith’s employee benefits

plan, including a group disability insurance policy. Smith became disabled

under the terms of the Plan, and Unum granted his claim and paid him disability

benefits for two years. Unum terminated his disability benefits on March 30,

2018. Plaintiff appealed Unum’s decision to terminate benefits through the

claims administrative process, but his appeal was denied on October 23, 2018.

      On November 5, 2018, Smith, through his counsel, Blake R. Bauer, sent a

demand letter to Unum requesting to settle the case for $120,000. Settlement

negotiations ensued between Bauer and Ann Courtney, Assistant Vice President

and Legal Counsel for Unum Group, the parent company of Defendant Unum.

On January 10, 2019, the parties agreed to settle the case for $50,000. Smith later

had second thoughts about accepting the $50,000 settlement offer and attempted

to disavow the settlement and settle for a higher amount of money. Unum

refused to engage in further negotiations because a settlement agreement had

already been reached.

      B.      Procedural History

      On June 25, 2019, Smith filed a Complaint against Unum in this Court.

[Docket No. 1] The Complaint asserts that Unum’s failure to provide benefits

under the Plan constitutes a breach of the Plan.
                                         2
         CASE 0:19-cv-01659-MJD-LIB Doc. 44 Filed 12/07/20 Page 3 of 6




       On November 12, 2019, Unum filed a Motion to Enforce Settlement

Agreement. On March 11, 2020, the Court adopted the Report and

Recommendation of Magistrate Judge Brisbois [Docket No. 20] and granted

Defendant’s Motion to Enforce Settlement Agreement. [Docket No. 25]

       Plaintiff continues to be represented by counsel. However, in June and

August 2020, he sent two pro se letters to the Court stating that he did not want

to settle his case and that he wanted to go to trial. [Docket Nos. 26-27]

       On July 6, 2020, Unum provided a settlement check payable to Plaintiff for

$50,000. ([Docket No. 31] Wagener Decl. ¶ 2.) Unum’s counsel mailed the check

to Bauer. (Id. ¶ 3.) Bauer received the check on July 13. ([Docket No. 40] Bauer

Decl. ¶ 2.) On September 18, Bauer sent Unum’s settlement check back to Unum

by U.S. mail. (Id. ¶ 3.)

       On September 30, 2020, Unum filed the current Motion for Final Judgment.

Plaintiff continues to be represented by counsel, who filed an opposition brief to

the current motion.

III.   DISCUSSION

       “A ‘final decision’ generally is one which ends the litigation on the merits

and leaves nothing for the court to do but execute the judgment.” Catlin v.

United States, 324 U.S. 229, 233 (1945).
                                           3
        CASE 0:19-cv-01659-MJD-LIB Doc. 44 Filed 12/07/20 Page 4 of 6




      On March 11, 2020, the Court ordered that the parties’ settlement be

enforced. [Docket No. 25] Under the terms of the settlement, Plaintiff agreed to

release all of his claims for long-term disability benefits against Defendant in

exchange for $50,000. (See Report & Recommendation at 13). Unum delivered

the $50,000 check to Plaintiff’s counsel, complying with its obligation under the

settlement agreement. The Court has already ruled that the settlement

agreement is a binding contract, and Unum has complied with its terms.

Plaintiff’s refusal to accept or cash the check does not change this fact. See

Rogalla v. Rubbelke, 112 N.W.2d 581, 581-84 (Minn. 1961) (affirming district

court’s dismissal and entry of judgment because a valid settlement had been

established, even though Plaintiff refused to cash the settlement check).

      Plaintiff admits that the Court held that there was an enforceable

settlement and does not dispute that Unum has fulfilled the terms of that

settlement agreement, but he continues to argue that he did not agree to settle

the case. He asks that the Court reconsider its previous decision and not enforce

the settlement.

      The Court will not alter its order enforcing the settlement. Plaintiff offers

no basis for the Court to amend its order. He repeats the same arguments he



                                          4
         CASE 0:19-cv-01659-MJD-LIB Doc. 44 Filed 12/07/20 Page 5 of 6




originally made in opposing the motion to enforce the settlement and has not

identified any compelling circumstances, such as fraud, mistake, or changed

conditions, to justify reconsideration. See, e.g., Broadway v. Norris, 193 F.3d 987,

990 (8th Cir. 1999).

      The Court grants Defendant’s request and enters judgment. There are no

remaining issues for the Court to decide. Plaintiff offers no argument in

opposition to the entry of judgment other than to assert that the Court’s March

2020 Order was incorrect. The Court ruled that the settlement agreement was

enforceable. Defendant has fulfilled its obligation under the settlement

agreement by sending Plaintiff’s counsel a check for $50,000. In exchange,

Plaintiff’s claims against Defendant must be dismissed.

      Plaintiff strongly disagrees with the Court’s decision. Entering judgment

permits Plaintiff to appeal that decision to the Eighth Circuit. There are no

further issues for this Court to decide, and entering judgment at this time is in

the best interests of both parties.




      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:



                                         5
       CASE 0:19-cv-01659-MJD-LIB Doc. 44 Filed 12/07/20 Page 6 of 6




     Defendant’s Motion for Final Judgment [Docket No. 28] is
     GRANTED, and this action is DISMISSED with prejudice.

     LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: December 7, 2020           s/ Michael J. Davis
                                  Michael J. Davis
                                  United States District Court




                                    6
